0 

In the United States Court of Federal Claims

Nos. l6-394C, l6-395C, l6-396C, l6-397C, l6-398C, l6-399C, l6-40()C, l6-40lC

(Filed: April 20, 2016)

: APR 20 2016
RICHARD G. FRIES, JR., * U_S_COURT OF
* FEDERAL C\_Allvls
Plaintiff, *
>c<
v. *
>l<
THE UNITED STATES, et al., *
>l<
Defendants. *
>|<
>l<=l<>|<>l<>l<>l<>l<>l|<>|<=l<>|<>|<>l<=|<>|<>|lll<=l<=l<>l<>ll<>l<>l< >|<

DlSMISSAL ORDER

On March 29, 2016, pro se Plaintiff Richard Fries filed in this Court eight
complaints against the state of Florida, private businesses, and private hospitals and doctors
practicing in Florida. Below is a summary of the allegations in each of Mr. Fries’s

complaints.

ln his first complaint, Mr. Fries brings claims against the State of Florida and Spine
& Joint Management for mandatory drug and alcohol testing, extortion for
mandatory urine testing, invasion of privacy, and harassment. He claims $ 1 million

in damages. (Compl. at l, Case No. l6-394C).

ln his second complaint, Mr. Frics claims damages arising out of botched dental
Work. He alleges that a doctor at Orange Park Dental committed tortious acts
against him including destruction of his teeth, coercion, extortion, "bait and sWitch",
and "conf`idence tricl89 Fed. Cl. 755, 760 (2009) (internal citation omitted). The Court takes this duty

seriously and has reviewed Mr. Fries’s complaints carefully; however, it cannot discern
any plausible causes of action therein. See, e.g, Rockefeller v. Chu, 471 F. App’x 829,
830 (lOth Cir. 2012) ("[A] court may . . . dismiss a complaint under [Federal] Rule [of

3

Civil Procedure] 12(b)(6) for failure to state a claim if it is patently obvious that the plaintiff
could not prevail on the facts alleged, and allowing him an opportunity to amend his
complaint would be futile." (internal quotation omitted)); see also Stroughter, 89 Fed. Cl.
at 760 ("Although pro se plaintiffs are given some leniency in presenting their case, their
pro se status does not immunize them from pleading facts upon which a valid claim can
rest[.]" (internal citation omitted)).

Although the Court should exercise leniency with respect to mere formalities with
a pro se party, it may not take a similarly liberal view with jurisdictional requirements. §e_e
Nas_liarr v. Llnitg;l.__&tates.,. 105 Fed. Cl. 114, 117 (2012); accord Kelley v. Sec’y, U.S. Dep’t
of Labor, 812 F.2d 1378, 1380 (Fed. Cir. 1987) ("We agree that leniency with respect to
mere formalities should be extended to a pro se party, . . . [but] a court may not similarly
take a liberal view of [a] jurisdictional requirement and set a different rule for pro se
litigants only."). The Tucker Act, 28 U.S.C. § 1491, limits the Court’s jurisdiction to civil
suits against the United States for money damages not sounding in tort. However, Mr.
Fries alleges criminal and tortious wrongdoing by the state of Florida, hospitals, and private
companies and individuals. The Court finds no set of facts in the filed pleadings that
demonstrates a claim against the United States, or that falls within this Court’s Tucker Act
jurisdiction. Thus, the Court finds that any further expenditure of governmental resources
in preparing defenses to Mr. Fries’s claims would be a waste of public funds.

Furthermore, the public record demonstrates that Mr. Fries has a history of making
similar baseless accusations. In the past five months, Mr. Fries has filed ten cases against
the state of Florida and private businesses and doctors in this Court. (Case Nos. 15-647C,
16-75 SC, 16-394C, l6-395C, 16-396C, 16-397C, 16-398C, 16-399C, 16-400C, and 16-
401C). Not one of these ten cases has resulted in a judgment in favor of the plaintiff. In
fact, the Court has dismissed all ten cases as frivolous.

Accordingly, for the foregoing reasons, Mr. Fries’s complaints in cases 16-394C,
16-395C, 16-396C, 16-397C, 16-398C, 16-399C, 16-4OOC, and 16-401C are DISM1SSED
for failure to state a claim upon which relief can be granted and lack of subject matter
jurisdiction. The Clerk is directed to dismiss Plaintiff’ s complaint without prejudice.
Further, the Court D1SMISSES AS MOOT Mr. Fries’s applications to proceed in forma
pauperis Due to the multiplicity of frivolous suits, the Court directs the Clerk of Court
not to accept any complaints or other filings from Mr. Fries without the written consent of

the undersigned.

IT IS SO ORDERED